Order and judgment (one paper), Supreme Court, New York County (Charles Ramos, J.), entered December 30, 2002, which, inter alia, granted plaintiffs motion to confirm the report of the Special Referee, dated April 25, 2002, and awarded plaintiff damages in the total amount of $2,765,560.83, unanimously affirmed, with costs.
The Special Referee’s determination is substantiated by the record and, accordingly, was properly confirmed (see Freedman v Freedman, 211 AD2d 580 [1995]; Warney v Haddad, 194 AD2d 478 [1993], lv denied 82 NY2d 658 [1993]). Plaintiffs damages as a result of defendants’ default on loans totaling over $2 million were amply established at the hearing by the testimony of a senior vice-president at plaintiff bank, who was knowledgeable about the loan agreements and the actual costs of enforcing them (see Electronic Servs. Intl. v Silvers, 284 AD2d 367 [2001], lv denied 99 NY2d 508 [2003]). In determining the amount to which plaintiff was entitled for legal fees, the Special Referee reviewed the appropriate factors and we discern no ground to disturb the award (see Sage Realty Corp. v Proskauer Rose, 288 AD2d 14 [2001], lv denied 97 NY2d 608 [2002]).
We have considered defendants’ remaining contentions and find them unavailing. Concur—Ellerin, J.P., Williams, Lerner and Marlow, JJ.